Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 1 of 37




                                                         August 31, 2020
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 2 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 3 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 4 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 5 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 6 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 7 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 8 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 9 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 10 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 11 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 12 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 13 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 14 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 15 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 16 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 17 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 18 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 19 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 20 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 21 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 22 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 23 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 24 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 25 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 26 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 27 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 28 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 29 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 30 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 31 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 32 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 33 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 34 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 35 of 37
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 36 of 37
                                                          Leave to file granted



                                                                   August 31, 2020
Case 1:04-cr-00114-RBW Document 608 Filed 08/31/20 Page 37 of 37

                                                           Leave to file granted




                                                                   August 31, 2020
